DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to applicant’s request of Continued Examination (RCE) filed on 02/22/2021 on amendments/arguments filed on 02/22/2021. Claim 18 has been amended. Currently, claims 1-24 are pending for consideration.

Response to Arguments
	Applicant's arguments/remarks filed 02/22/2021 have been fully considered but they are not persuasive. 
	Regarding claim 1, on pages 11-12 of the remark, applicant argues that the combination of Hoffman, Mar and Peacock, fail to teach “at least two communication boards connected to the ruggedized enclosure… with a first communication board including a primary network communicator and a second communication board including a secondary network communicator” because “Peacock fails to teach a second communication board including a secondary network communicator” by stating that “the gateway board includes the VoIP gateway, the VoIP system 320 is connected to the Ethernet port 345 while VoIP gateway is connected to the radio networking board 350… FIG. 3 show no connection between VoIP gateway 343 and the VoIP server 321”. However, the Examiner would like to point out that the limitation above do not require the claimed “the second network communicator” to perform direct communication to a network; all it requires is that the secondary communication board including a second network communicator. Therefore, the gateway board 340 of Peacock 
	Regarding claim 4-7, 8-17 and 22-24, see response above.
	Regarding the Non-Statutory Double Patenting rejection for claims 1-17, 20 and 21-24 on page 10 of the remark, applicant’s response is acknowledged but fails to overcome the Non-Statutory Double Patenting rejection. Therefore, the Non-Statutory Double Patenting rejection is maintained.

Response to Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-6, 8-17 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (U.S. PGPub 2011/0228701 A1) in view of Mar et al. (U.S. Patent 10,477,415 B1), and in further view of Peacock (U.S. PGPub 2006/0019655 A1).
Consider claim 1, Hoffmann discloses a ruggedized voice and data communication system, comprising: a ruggedized enclosure (read as the mobile broadband communication system, such as a deployable self-contained system comprising a rugged case having various ports, figure 2, par [0045]-[0049]); a communications board connected to the ruggedized enclosure (read as the various mounting plates with mounting elements including the printed circuit board 457, par [0028] and [0083]), the communications board having at least one 
However, Hoffmann discloses the claimed invention above but does not specifically disclose wherein the at least one antenna external to the ruggedized enclosure and the at least on antenna configured to transmit and receive signals for the at least one transceiver. 
Nonetheless, in related art, Mar discloses a portable cellular network system comprising an external antenna for connecting to cellular connections, a cable would be connected to one or more antenna ports so that an external antenna would be used, col. 13 with lines 43-67.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mar into the teachings of Hoffmann for the purpose of providing better cellular coverage.
However, Hoffmann, as modified by Mar, discloses the claimed invention above but does not specifically disclose at least two communication boards, wherein a first communications board is a primary network communicator and a second communications board is a secondary network communicator, the primary network communicator having a non-transitory memory connected to a processor, the non-transitory memory having computer-executable instructions stored thereon that, when executed by the processor, cause the processor to attempt a first network connection using at least one transceiver and upon failure enter a failover mode such that a second network connection is provided by the second communications board.
Nonetheless, in related art, Peacock discloses a system and method for communication in a multi-platform environment, comprising a radio networking board 350 as primary network 
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Peacock into the teachings of Hoffmann, which modified by Mar, to use a redundancy communication system to increase reliability (par [0016] of Peacock). 

Consider claims 4 and 5, as applied to claim 1 above, Hoffmann, as modified by Mar and Peacock, discloses wherein the at least one transceiver includes a first transmitter and the antenna is a high-gain antenna coupled to the first transmitter as in claim 4; and wherein the first transmitter is a high-power transmitter as in claim 5 (read as, for example, the transceiver for antenna 266, figure 2, par [0053]). Note: The term "high" is a relative term and Applicant fails to clearly define what is considered "high-power" or "high-gain" and what is considered "low-power" or "low-gain" in the claim) but does not specifically disclose the antenna is monopole antenna.
However, the Examiner takes Official Notice of the fact that it is well known in the art that monopole antenna is one of the commonly used antenna types in the art.

Consider claim 6, as applied to claim 1 above, Hoffmann, as modified by Mar and Peacock, discloses wherein the transceiver of the communications board is conforms to the requirements of a Global System for Mobile communications protocol adapted to transmit packetized voice and data transmissions (read as the GSM, par [0117]).
Consider claims 8-14, as applied to claim 7 above, Hoffmann, as modified by Mar and Peacock, discloses wherein the ruggedized enclosure includes a plurality of sides defining an interior and an exterior with a plurality of through holes formed in at least one side extending from the exterior to the interior of the ruggedized enclosure as in claim 8; wherein at least one through hole is dimensioned and configured to permit at least one fan to circulate air through the interior of the ruggedized enclosure as in claim 9; a plurality of ports connected to the ruggedized enclosure, and wherein certain of the ports are connected to certain of the plurality of interfaces of the communications board and certain of the ports are connected to the power system (read as the plurality of communication inputs 262, figure 2, par [0052]-[0054]); and an antenna, connected to a first port of the plurality of ports, the antenna in communication with at least one of the at least one transceiver (read as a transceiver for antenna 266, figure 2, par [0053]), wherein at least one through hole provides a port opening for at least one port as in claim 10; wherein at least one through hole is configured to receive a connection member to mount a jacking plate to the interior of the ruggedized enclosure as in claim 11; wherein a power system mounting plate is mounted to the interior of the ruggedized enclosure configured to mount the power system within the ruggedized enclosure as in claim 12; wherein the 
Consider claim 15, as applied to claim 1 above, Hoffmann, as modified by Mar and Peacock, discloses wherein the at least one transceiver of the communication board includes at least a first transceiver and a second transceiver, and wherein the first transceiver is a cellular telephone transceiver, and the second transceiver is configured to transmit and receive signals conforming to a protocol adapted to form a local area network (read as the cellular transceiver and 802.11 network transceivers, par [0039]).
Consider claim 16, as applied to claim 15 above, Hoffmann, as modified by Mar and Peacock, discloses wherein the first transceiver is configured to transmit at frequencies between 670 MHz and 6.0 GHz (read as the frequencies for well-known cellular and WiFi are between 670 MHz and 6.0 GHz, par [0039]).
Consider claim 17, as applied to claim 15 above, Hoffmann, as modified by Mar and Peacock, discloses wherein the second transceiver includes a wireless router (read as the WiFi transceiver for providing WiFi communications, par [0039]).
Consider claim 22, as applied to claim 1 above, Hoffmann, as modified by Mar and Peacock, discloses wherein the at least one external antenna includes a plurality of external 
Consider claim 23, as applied to claim 1 above, Hoffmann, as modified by Mar and Peacock, discloses wherein the external antenna includes a combiner configured to provide service for each of the communication boards (read as the cable would be connected to one or more antenna ports so that an external antenna would be used, col. 13 with lines 43-67 of Mar).
Consider claim 24, as applied to claim 1 above, Hoffmann, as modified by Mar and Peacock, discloses wherein at least one interface of the at least two communication boards conforming to the requirements of a plain old telephone system interface configured to provide telephone service functionality to an analog telephone (read as the plurality of communication inputs 262 such as POTS lines, par [0053]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffmann et al. (U.S. PGPub 2011/0228701 A1) in view of Mar et al. (U.S. Patent 10,477,415 B1), and in further view of Peacock (U.S. PGPub 2006/0019655 A1), and in further view of Cornou (U.S. Patent 4,192,430).
Consider claim 7, as applied to claim 1 above, Hoffmann, as modified by Mar and Peacock, discloses the claimed invention above but does not specifically disclose wherein the ruggedized enclosure is formed of a resin material.
Nonetheless, Cornou discloses a storage and transport box, which the entire box is cast of a rugged synthetic resign material such as polyethylene or closed-cell polyurethane, col. 3 with lines 5-18.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17, 20 and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of prior U.S. Patent No. 10,187,501 in view of Mar et al. (U.S. Patent 10,477,415 B1).
Consider instant claims 1-17, 20 and 21-24, conflicting claims 1-18 of prior U.S. Patent No. 10,187,501 encompass the scopes of the instant claims except wherein the at least one antenna external to the ruggedized enclosure and the at least on antenna configured to transmit and receive signals for the at least one transceiver. 
Nonetheless, in related art, Mar discloses a portable cellular network system comprising an external antenna for connecting to cellular connections, a cable would be connected to one or more antenna ports so that an external antenna would be used, col. 13 with lines 43-67.
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mar into the claims 1-18 of prior U.S. Patent No. 10,187,501 for the purpose of providing better cellular coverage.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/Junpeng Chen/
Primary Examiner, Art Unit 2645